DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
YThe present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/854,736 filed on 04/21/2020. Claims 1-20 have been examined. 

Interview
Parties discussed and agreed to proposed claim amendments to overcome prior art and indefiniteness rejections including amending the independent claims to recite: 
“determining, based on sensor data, a current driving context of a connected vehicle;
comparing, by an onboard vehicle computer of the connected vehicle, the current driving context to a set of digital twin data and a set of historical data,
wherein the set of digital twin data describes a set of latencies of using the offboard computing resources in a set of different driving contexts which were simulated in a set of digital twin simulations which substantially recreate a real-world experience of the connected vehicle; and
wherein the set of historical data describes real-world historical latencies for using the offboard computing resources in the set of different driving contexts;
determining, based on the comparing of the current driving context to the set of digital twin data and the set of historical data, a predicted latency of using offboard computing resources of a remote computing device;
determining that the predicted latency of using the offboard computing resources satisfies a threshold for the predicted latency;
executing a switching decision that includes deciding to use the offboard computing resources of the remote computing device;
causing the remote computing device to wirelessly provide the connected vehicle with digital data generated by the remote computing device; and
modifying an operation of the onboard vehicle computer based on the digital data.”
 

Reasons For Allowance
The following is an examiner' s statement of reasons for allowance: The closest prior art is Sabella (US 10,440,096 B2), Shiraishi (US 10,202,127 B2), and Tseng (US 2018/0146323 A1).
Sabella is directed to offloading computationally intensive tasks from one computer device to another computer device taking into account, inter alia, energy consumption and latency budgets for both computation and communication. Shiraishi is directed to an Advanced Driver Assistance System (ADAS) of a vehicle configured to receive wireless data from a network server, including optimization settings to modify an operation of the ADAS based on user preferences. Tseng is directed to a system comprising a vehicle, a mobile node in a roadway area, and a non-infrastructure network, wherein the roadway area is partitioned into a plurality of predetermined roadway regions known to the vehicle and the mobile node, and wherein the vehicle and mobile node (and non-infrastructure network) engage in bidirectional wireless communication, including the transmission of one or more of an instance of spatial key data describing a particular roadway region of the roadway environment and an identifier of a value stored in a memory present in the particular roadway region described by the spatial data.
The cited prior art, however, does not disclose: “comparing, by an onboard vehicle computer of the connected vehicle, the current driving context to a set of digital twin data and a set of historical data,” 
“determining, based on the comparing of the current driving context to the set of digital twin data and the set of historical data, a predicted latency of using offboard computing resources of a remote computing device,”
“determining that the predicted latency of using the offboard computing resources satisfies a threshold for the predicted latency,” and
“executing a switching decision that includes deciding to use the offboard computing resources of the remote computing device.”
In light of these reasons for allowance in combination with other claimed limitations, claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662